Motion granted to the extent of directing that the notice of appeal herein may be served by mail upon said Eva Goldstein and Bella Gilsenberg, addressed to them at 1374 Ocean Avenue, Brooklyn, New York, that due service upon them was effected on June *71330, 1965 by the aforesaid mailing to them, and that notice of subsequent proceedings may be given to said individuals by service of notice upon them by mail addressed to each of them at 1374 Ocean Avenue, Brooklyn, New York. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.